MoOullooh, C. J., (on rehearing). Petitioners ask for a rehearing for the 'purpose of obtaining a modification of the judgment of this court to the extent of prohibiting the chancery court from proceeding with that part of its order requiring the depositories of the funds of the road district to honor the warrants drawn by the original commissioners. The two banking institutions which held the funds of the district on deposit are not parties to the case in the chancery court, and the mandate of the court against them is, for that reason, if no other, void and ineffectual. But the petitioners are not interested in prohibiting the attempt to proceed with the void order against third parties not privy to the record below. Rehearing denied.